ON SUGGESTION OF ERROR.
Appellee files a vigorous suggestion of error, in which it is insisted that appellant's deed of trust was subordinate to the right of appellee, because it was taken during the pendency of the partition proceedings, and consequently taken subject to the right of the appellee.
The bill for partition filed by the appellee did not state, in its body, that the appellee claimed a lien upon the lands involved, or was entitled to a lien; neither did the prayer of said bill pray that a lien be declared upon the property as a part of the relief, but merely prayed for an accounting and for a personal judgment. We think it was necessary for the appellee in the original bill to have stated therein that she was entitled to have a lien declared, and to pray for that relief, and that a purchaser or incumbrancer buying pendente lite may deal with the bill as it exists at the time, and that it is not required to take notice of any undisclosed equity which may, by subsequent amendment, be brought into the bill.
The statement in the present bill bearing upon notice of the pending suit is that J.B. Evans conveyed to the defendant C.J. Ward, trustee, the following real estate (describing it), which said interest of twenty-nine one hundred-twelfths in said land was represented to be free from any litigation, and to have a clear and undisputed title thereto. And he also conveyed an additional three-eighths interest in said described land which he represented to be in litigation with Mrs E.M. Purcell in this court. The bill, as it then stood, did not contain the statements above mentioned, nor does the record show the amendment by which it was amended to show the facts; but the chancellor decreed in favor of Mrs. *Page 553 
Purcell in the original suit an amount, and in his decree declared a lien upon the lands involved to pay such amount.
At the time Pennington took this deed of trust, there was nolis pendens filed, and no decree had been entered. The main opinion was in error as to when the lis pendens notice was filed. It was filed by the sheriff when he levied execution on the 25th day of May, 1922, more than two years after the deed of trust was given. For these reasons, we are of the opinion that the suggestion of error should be overruled.
Suggestion of error overruled.